Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 4, 2018

                                      No. 04-17-00579-CV

                                          Lee ROBIN,
                                           Appellant

                                                v.

                               M & T BANK CORPORATION,
                                        Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CI19825
                          Honorable Laura Salinas, Judge Presiding


                                         ORDER
       Appellant’s reply brief was due October 2, 2018. See TEX. R. APP. P. 38.6(c). On the
due date, appellant filed an unopposed motion for extension of time, asking for an additional
fourteen days in which to file the reply brief. After review, we GRANT appellant’s motion and
ORDER appellant to file the reply brief in this court on or before October 16, 2018.

       We order the clerk of this court to serve a copy of this order on all counsel.


                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of October, 2018.



                                                     __________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court